DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 15/208,128, now abandoned after the Patent Trial and Appeal Board decision.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: has balance access information by which the balance of value remaining can be spent at a point of sale terminal; and then receiving a user input from a touchscreen of the smartphone and in response configuring the touchscreen to display the balance access information, and then determining that the user input has ceased and in response configuring the touchscreen to cease displaying the balance access information.
The closest prior art is Raghunathan 201/0057580.  The closest NPL is “Trends in mobile payments in developing and advanced economies,” D Flood, T West, D Wheadon - RBA Bulletin, 2013 - brs.website.rba.gov.au.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of approximate a combinatorial optimization of allocation of stored value card balances in relatively large inventories of such cards in stored-value-card exchanges without significantly more. 
Claim 1 recite(s) sending and receiving steps carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 133).  
Claim 1 falls into the category of fundamental economic practice (approximate a combinatorial optimization of allocation of stored value card balances in relatively large inventories of such cards in stored-value-card exchanges—Spec. ¶ 2).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 10 recites an article of manufacture and mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of approximate a combinatorial optimization of allocation of stored value card balances in relatively large inventories of such cards in stored-value-card exchanges approximate a combinatorial optimization of allocation of stored value card balances in relatively large inventories of such cards in stored-value-card exchanges.  The dependent claims are all directed to aggregating and analyzing data to determine the balances .
The claim does not recite additional limitations to take the claim out of the realm of abstraction.  Claim 1 recite(s) sending and receiving steps carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 133).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1, 5-7, 10, and 12-16 are ineligible.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691